UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-1645


EVERETT CURTIS FLESHER,

                    Plaintiff - Appellant,

             v.

NANCY A. BERRYHILL, Acting Commissioner of Social Security,

                    Defendant - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. Thomas E. Johnston, Chief District Judge. (2:14-cv-30661)


Submitted: August 30, 2017                                  Decided: September 19, 2017


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michelle Kuhar Dyer, Jan Denise Dils, JAN DILS, ATTORNEYS AT LAW, PLC,
Parkersburg, West Virginia, for Appellant. Nora Koch, Stephen Giacchino, Patrick
Roach, Social Security Administration, Office of the General Counsel, Philadelphia,
Pennsylvania; Carol A. Casto, United States Attorney, Stephen M. Horn, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Everett Curtis Flesher appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his complaint for review

of the Commissioner of the Social Security Administration’s (SSA) denial of disability

insurance benefits. “When examining an SSA disability determination, a reviewing court

is required to uphold the determination when an [administrative law judge (ALJ)] has

applied correct legal standards and the ALJ’s factual findings are supported by substantial

evidence.” Bird v. Commissioner, 699 F.3d 337, 340 (4th Cir. 2012). “Substantial

evidence is such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.”     Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005)

(alteration and internal quotation marks omitted). “It consists of more than a mere

scintilla of evidence but may be less than a preponderance.” Pearson v. Colvin, 810 F.3d
204, 207 (4th Cir. 2015) (internal quotation marks omitted). We do not reweigh evidence

or make credibility determinations in evaluating whether a decision is supported by

substantial evidence; “[w]here conflicting evidence allows reasonable minds to differ,”

we defer to the ALJ’s decision. Johnson, 434 F.3d at 653.

       In order to establish entitlement to benefits, a claimant must provide evidence of a

medically determinable impairment that precludes returning to past relevant work and

adjustment to other work.       20 C.F.R. §§ 404.1508, 404.1520(g) (2012).             The

Commissioner uses a five-step process to evaluate a disability claim.           20 C.F.R.

§ 404.1520 (2011).    Pursuant to this process, the Commissioner asks, in sequence,

whether the claimant: (1) worked during the alleged period of disability; (2) had a severe

                                            2
impairment; (3) had an impairment that met or equaled the severity of a listed

impairment; (4) could return to his past relevant work; and (5) if not, could perform any

other work in the national economy. Id.; see also Lewis v. Berryhill, 858 F.3d 858, 861

(4th Cir. 2017). The claimant bears the burden of proof at steps one through four, but the

burden shifts to the Commissioner at step five. See Lewis, 858 F.3d at 861. If the ALJ

determines that a claimant failed to demonstrate that his disability meets or medically

equals a listed impairment at step three, the ALJ must assess the claimant’s residual

functioning capacity before proceeding to step four. Id. at 861-62.

      We have thoroughly reviewed the record and conclude that the Commissioner’s

decision is supported by substantial evidence and was reached through application of the

correct legal standards. Accordingly, we affirm the district court’s order. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            3